—In an action for a divorce and ancillary relief, the defendant appeals from stated portions of an order of the Supreme Court, Putnam County (Sweeny, J.), dated December 8, 2000, which, inter alia, denied his cross motion to vacate a judgment of divorce of the same court (Sklaver, J.H.O.), dated March 7, 2000.
Ordered that the order is affirmed insofar as appealed from, with costs.
Contrary to the defendant’s contention, the Judicial Hearing Officer had authority to enter the judgment of divorce, since an order of reference designating him to hear and determine all issues was made upon consent of the parties (see, CPLR 4317 [a]; cf., McCormack v McCormack, 174 AD2d 612).
The defendant’s remaining contention is unpreserved for appellate review. Ritter, J. P., McGinity, Smith and Cozier, JJ., concur.